Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 25 November 2019.  Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
attaching a biometric wearable monitor to a patient, the biometric wearable monitor being operable to record at least one physiological signal generated by the patient; 
collecting at least one patient variable from the patient;
associating … the at least one physiological signal and the at least one patient variable, with at least one medicine administration event.


Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a computer-readable storage device containing a set of instructions that causes a computer to perform a computer-implemented method;
communicating, by the biometric wearable monitor, with a remote data storage device, the data storage device being operable to receive and store the physiological signal, the data storage device comprising an iterative machine learning algorithm operable to process the physiological signal; 
transmitting the at least one physiological signal from the biometric wearable monitor to the remote data storage device;
transmitting the at least one patient variable to the remote data storage device; 
inputting the physiological signal and patient variable into the iterative machine learning algorithm;
transmitting the medicine administration event to the patient; and 
providing feedback from the patient for processing by the iterative machine learning algorithm.
The additional element of the computer readable storage device and the iterative machine learning algorithm amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of communicating and transmitting data between the various devices adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). These types of additional elements do not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer readable storage device and the iterative machine learning algorithm amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of communicating and transmitting data between the various devices adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, communicating and transmitting data is an example of receiving and transmitting data over a network, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)). These do not amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 2-5, 10, and 15 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 6-9 and 11-14 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These dependent claims recite additional elements of communicating and transmitting data between the various devices, which adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Further, communicating and transmitting data is an example of receiving and transmitting data over a network, which is considered to be well-understood, routine, and conventional activity (See MPEP 2106.05(d)). These elements do not integrate the abstract idea into a practical application. The elements also fail to amount to significantly more than the judicial exception. Accordingly, claims 6-9 and 11-14 are ineligible.
Claims 16-17 are parallel in nature to claims 1-15. Accordingly claims 16-17 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al. (U.S. 2019/0065970), hereinafter “Bonutti”.
Regarding claim 1, Bonutti discloses a computer-readable storage device containing a set of instructions that causes a computer to perform a computer-implemented method for intelligent administering of medicine, the computer-implemented method comprising:
attaching a biometric wearable monitor to a patient (See Bonutti [0049] exemplary sensors included smartwatches, which attaches to a user’s wrist.), the biometric wearable monitor being operable to record at least one physiological signal generated by the patient (See Bonutti [0049] “The patient monitor sensors are configured to sense physical properties associated with the patient. The patient monitor sensors can be generally any type of biometric sensor that generates biometric data and may be positioned outside or inside the body of a patient.); 
communicating, by the biometric wearable monitor, with a remote data storage device (See Bonutti [0048] The patient monitor sensors are electrically and/or communicatively coupled to the AI system. [0049] In an embodiment, patient monitor sensors transmit and/or provide data to other aspects of system via wireless, radio frequency (RF), optical, and the like communications means. [0050] “The information could be uploaded to and stored in a central repository or processed on site.” [0242] “In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”), the data storage device being operable to receive and store the physiological signal (See Bonutti [0050] the system, through the one or more patient monitors, enable patient properties such as biometric data, cellular data, biologic data, and non-biologic data to be collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein.), the data storage device comprising an iterative machine learning algorithm operable to process the physiological signal (See Bonutti [0051] The AI system is configured to implement one or more artificial intelligence techniques (e.g., predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision, affective computing, etc.) that optimize and/or personalize one or more aspects of monitoring, diagnosis, treatment, and prevention of disease, illness, injury, physical and/or mental impairments of the patient.); 
transmitting the at least one physiological signal from the biometric wearable monitor to the remote data storage device (See Bonutti [0050] the system, through the one or more patient monitors, enable patient properties such as biometric data, cellular data, biologic data, and non-biologic data to be collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein.); 
collecting at least one patient variable from the patient (See Bonutti [0054] The electronic medical records database is configured to store an organized collection of data representing one or more of demographics, medical history, medication history, allergies, immunization status, laboratory test results, radiology images, vital signs, personal statistics (e.g., age, weight, etc.), billing information, and the like for the patient.); 
transmitting the at least one patient variable to the remote data storage device (See Bonutti [0048] The electronic medical records database is electrically and/or communicatively coupled to the AI system.); 
inputting the physiological signal and patient variable into the iterative machine learning algorithm (See Bonutti [0050] patient properties such as biometric data, cellular data, biologic data, and non-biologic data can collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein. This is understood to include at least the biometric data and the data in the EMR (including demographic data).); 
associating, by the iterative machine learning algorithm, the at least one physiological signal and the at least one patient variable, with at least one medicine administration event (See Bonutti [0063] the system utilizes data collected by patient monitor sensors to determine when is the best time for a patient to receive medication (i.e., not just if to take and dosage). [0064] the system utilizes data collected by patient monitor sensors to determine an optimal and/or sub-optimal time for the user take medications. The system can also use information other than the signal information as part of its analysis. For example, in [0084] the system considers the differences between a black male and an elderly white female. Therefore, the system can use the signal data and a patient variable, such as race, age, or gender (see [0084]), to determine optimal medication types, dosages, and schedules. [0062] aspects of system enable data for a specific patient to be compared relative to data for a group and/or subgroup of patients including age, sex. The system enables comparisons and identifications of variances on an individual basis, group basis, daily basis, nocturnal basis, day/night basis, based on when people eat and/or exercise and/or when people are exposed to different environmental conditions, such as sunlight.); 
transmitting the medicine administration event to the patient (See Bonutti [0065] the can give direct feedback to the users/patients themselves on when, where, and how to complete various activities to obtain an optimal effect. This is understood to include the medication recommendations determined in [0063] and [0064].); and 
providing feedback from the patient for processing by the iterative machine learning algorithm (See Bonutti [0066] the system and patient monitor sensors can modify midstream so if the patient slept poorly, is under stress, is slower responding to questions, and the like (i.e. “feedback form the patient”), aspects of system change the patient's activity pattern for that day but not subsequent days.).

Regarding claim 2, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, comprising a step of:
attaching a biometric wearable monitor to at least one of the following body parts of the patient: the wrist, the legs, the ankle, the neck, the head, and the torso (See Bonutti [0049] exemplary sensors included smartwatches, which attaches to a user’s wrist.).

Regarding claim 3, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, wherein:
the at least one physiological signal comprises an ECG signal and an accelerometer signal (See Bonutti [0049] system can collect data from sensors including accelerometers and heartbeat and heart rate.).

Regarding claim 4, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, wherein:
the at least one medicine administration event includes at least one of the following: a dosage of the medicine, a type of the medicine, and the schedule for administering the medicine (See Bonutti [0063] the system utilizes data collected by patient monitor sensors to determine when is the best time for a patient to receive medication (i.e., not just if to take and dosage). [0067] system can determine if a patient needs a pain medication and if/when they need anxiolytics, anti-inflammatories.).

Regarding claim 5, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, wherein:
the at least one patient variable includes at least one of the following: age, sex, current medication, current dosage of the medication, and side effects (See Bonutti [0054] The electronic medical records database 110 is configured to store an organized collection of data representing one or more of demographics, medical history, medication history, allergies, immunization status, laboratory test results, radiology images, vital signs, personal statistics (e.g., age, weight, etc.), billing information, and the like for the patient and/or an entire population. [0084] the system considers the differences between a black male and an elderly white female. [0062] aspects of system enable data for a specific patient to be compared relative to data for a group and/or subgroup of patients, including age, sex. The system enables comparisons and identifications of variances on an individual basis and group basis.).

Regarding claim 6, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, comprising a step of:
transmitting the medicine administration event to a mobile communication device of the patient (See Bonutti [0060] The patient devices are configured to provide alerts from smart alert system to the patient and/or provide access to AI system by the patient. In an aspect, patient devices are computing devices including smartphones (i.e. “mobile communication devices”).).

Regarding claim 7, Bonutti discloses the method of claim 6 as discussed above. Bonutti further discloses a method, comprising a step of:
emitting, through the biometric wearable monitor or the mobile communication device, an alert to indicate reception of the medicine administration event (See Bonutti [0060] The patient devices are configured to provide alerts from smart alert system to the patient and/or provide access to AI system by the patient. In an aspect, patient devices are computing devices including smartphones (i.e. “mobile communication devices”).).

Regarding claim 8, Bonutti discloses the method of claim 6 as discussed above. Bonutti further discloses a method, wherein:
the mobile communication device comprises a software application (See Bonutti [0246] aspects of the disclosed system can be provided via application programs. This is understood to include the functions provided by the smartphone in [0060].)  .

Regarding claim 9, Bonutti discloses the method of claim 8 as discussed above. Bonutti further discloses a method, wherein:
the software application comprises a game-themed interface (See Bonutti [0164] the system can include questionnaires in game format. [0246] all aspects of the disclosure can be provide as application programs. Therefore, the disclosed game questionnaires could be provided as part of a software application.).

Regarding claim 10, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, comprising a step of:
recording, by the biometric wearable monitor, sleep and activity data of the patient (See Bonutti [0071] the system (monitor sensors and/or AI system) monitor physical properties of the patient, such as patient movement and sleep patterns (i.e. “sleep and activity data”).).

Regarding claim 11, Bonutti discloses the method of claim 10 as discussed above. Bonutti further discloses a method, comprising a step of:
transmitting the medicine administration event to the patient, at least partially based on the recorded sleep and activity data (See Bonutti [0071] the system (monitor sensors and/or AI system) monitor physical properties of the patient, such as patient movement and sleep patterns (i.e. “sleep and activity data”).The system can use this collected data to shift drug delivery, blood pressure measurements, and blood draws, food delivery, and the like up/back to a predetermined amount of time so they are performed at an optimal time in the patient's sleep schedule. [0089] the system is also used to determine the optimal time of the day to take a medicine for an individual user based on daily activity level, sleep patterns, metabolism, and like factors.).

Regarding claim 12, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, comprising a step of:
transmitting a recommended dosage of the medicine administration event to the patient in real time (See Bonutti [0088] The data collected from patient monitor sensors is then uploaded (e.g., via a communications network) to AI system in real time for analysis. [0088] the data could be sent wirelessly to healthcare provider device and updated in real time. If the system can send the updates to the healthcare provider device in real time, it is understood that the same can be done with the patient device. [0127] the information may be analyzed in real time.).

Regarding claim 13, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, comprising a step of:
repeating the transmission of the medicine administration event to a schedule (See Bonutti [0158] the system can be used to remind a user to perform an activity such as when to take or apply a medication. This includes following a schedule (example used in disclosure is every 4-6 hours).).

Regarding claim 14, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, wherein:
the remote data storage device includes at least one of the following: a server, a database, a cloud, and a processor (See Bonutti [0247] The computer may operate in a networked environment using logical connections to one or more remote computers. The remote computers may each be another personal computer, a tablet, a PDA, a server, a router, a network PC, a peer device, or other common network node, and typically include many or all of the elements described above relative to the computer.).

Regarding claim 16, Bonutti discloses a computer-readable storage device containing a set of instructions that causes a computer to perform a computer-implemented method for intelligent administering of medicine, the computer-implemented method comprising:
attaching a biometric wearable monitor to a patient (See Bonutti [0049] exemplary sensors included smartwatches, which attaches to a user’s wrist.), the biometric wearable monitor being operable to record at least one physiological signal generated by the patient (See Bonutti [0049] “The patient monitor sensors are configured to sense physical properties associated with the patient. The patient monitor sensors can be generally any type of biometric sensor that generates biometric data and may be positioned outside or inside the body of a patient.); 
communicating, by the biometric wearable monitor, with a remote data storage device (See Bonutti [0048] The patient monitor sensors are electrically and/or communicatively coupled to the AI system. [0049] In an embodiment, patient monitor sensors transmit and/or provide data to other aspects of system via wireless, radio frequency (RF), optical, and the like communications means. [0050] “The information could be uploaded to and stored in a central repository or processed on site.” [0242] “In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”), the data storage device being operable to receive and store the physiological signal (See Bonutti [0050] the system, through the one or more patient monitors, enable patient properties such as biometric data, cellular data, biologic data, and non-biologic data to be collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein.), the data storage device comprising an iterative machine learning algorithm operable to process the physiological signal (See Bonutti [0051] The AI system is configured to implement one or more artificial intelligence techniques (e.g., predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision, affective computing, etc.) that optimize and/or personalize one or more aspects of monitoring, diagnosis, treatment, and prevention of disease, illness, injury, physical and/or mental impairments of the patient.); 
transmitting the at least one physiological signal from the biometric wearable monitor to the remote data storage device (See Bonutti [0050] the system, through the one or more patient monitors, enable patient properties such as biometric data, cellular data, biologic data, and non-biologic data to be collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein.); 
collecting at least one patient variable from the patient (See Bonutti [0054] The electronic medical records database is configured to store an organized collection of data representing one or more of demographics, medical history, medication history, allergies, immunization status, laboratory test results, radiology images, vital signs, personal statistics (e.g., age, weight, etc.), billing information, and the like for the patient.); 
transmitting the at least one patient variable to the remote data storage device (See Bonutti [0048] The electronic medical records database is electrically and/or communicatively coupled to the AI system.);
inputting the physiological signal and patient variable into the iterative machine learning algorithm (See Bonutti [0050] patient properties such as biometric data, cellular data, biologic data, and non-biologic data can collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein. This is understood to include at least the biometric data and the data in the EMR (including demographic data).); 
associating, by the iterative machine learning algorithm, the at least one physiological signal and the at least one patient variable, with at least one medicine administration event (See Bonutti [0063] the system utilizes data collected by patient monitor sensors to determine when is the best time for a patient to receive medication (i.e., not just if to take and dosage). [0064] the system utilizes data collected by patient monitor sensors to determine an optimal and/or sub-optimal time for the user take medications. The system can also use information other than the signal information as part of its analysis. For example, in [0084] the system considers the differences between a black male and an elderly white female. Therefore, the system can use the signal data and a patient variable, such as race, age, or gender (see [0084]), to determine optimal medication types, dosages, and schedules. [0062] aspects of system enable data for a specific patient to be compared relative to data for a group and/or subgroup of patients including age, sex. The system enables comparisons and identifications of variances on an individual basis, group basis, daily basis, nocturnal basis, day/night basis, based on when people eat and/or exercise and/or when people are exposed to different environmental conditions, such as sunlight.); 
transmitting the medicine administration event to the patient (See Bonutti [0065] the can give direct feedback to the users/patients themselves on when, where, and how to complete various activities to obtain an optimal effect. This is understood to include the medication recommendations determined in [0063] and [0064].); 
emitting, through the biometric wearable monitor or a mobile communication device, an alert to indicate reception of the medicine administration event, whereby the mobile communication device comprises a software application (See Bonutti [0060] The patient devices are configured to provide alerts from smart alert system to the patient and/or provide access to AI system by the patient. In an aspect, patient devices are computing devices including smartphones (i.e. “mobile communication devices”).); 
providing feedback from the patient for processing by the iterative machine learning algorithm (See Bonutti [0066] the system and patient monitor sensors can modify midstream so if the patient slept poorly, is under stress, is slower responding to questions, and the like (i.e. “feedback form the patient”), aspects of system change the patient's activity pattern for that day but not subsequent days.); and 
repeating the transmission of the medicine administration event to a schedule (See Bonutti [0158] the system can be used to remind a user to perform an activity such as when to take or apply a medication. This includes following a schedule (example used in disclosure is every 4-6 hours).).

Regarding claim 17, Bonutti discloses a:
a biometric wearable monitor detachably attachable to a patient (See Bonutti [0049] exemplary sensors included smartwatches, which attaches to a user’s wrist.) having at least one patient variable (See Bonutti [0054] The electronic medical records database is configured to store an organized collection of data representing one or more of demographics, medical history, medication history, allergies, immunization status, laboratory test results, radiology images, vital signs, personal statistics (e.g., age, weight, etc.), billing information, and the like for the patient.); 
at least one physiological signal generated by the patient and recorded by the biometric wearable monitor (See Bonutti [0049] “The patient monitor sensors are configured to sense physical properties associated with the patient. The patient monitor sensors can be generally any type of biometric sensor that generates biometric data and may be positioned outside or inside the body of a patient.); 
a remote data storage device being operable to receive and store the physiological signal and the patient variable collected from the patient (See Bonutti [0048] The patient monitor sensors are electrically and/or communicatively coupled to the AI system. [0049] In an embodiment, patient monitor sensors transmit and/or provide data to other aspects of system via wireless, radio frequency (RF), optical, and the like communications means. [0050] “The information could be uploaded to and stored in a central repository or processed on site.” [0242] “In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”); 
an iterative machine learning algorithm integral in the remote data storage device, the iterative machine learning algorithm being operable to process the physiological signal and the patient variable (See Bonutti [0050] patient properties such as biometric data, cellular data, biologic data, and non-biologic data can collected and analyzed. This data can then be utilized by the AI system to optimize and/or personalize health-related tasks, as described herein. This is understood to include at least the biometric data and the data in the EMR (including demographic data).), whereby the iterative machine learning algorithm associates at least one medicine administration event to the physiological signal and the patient variable (See Bonutti [0063] the system utilizes data collected by patient monitor sensors to determine when is the best time for a patient to receive medication (i.e., not just if to take and dosage). [0064] the system utilizes data collected by patient monitor sensors to determine an optimal and/or sub-optimal time for the user take medications. The system can also use information other than the signal information as part of its analysis. For example, in [0084] the system considers the differences between a black male and an elderly white female. Therefore, the system can use the signal data and a patient variable, such as race, age, or gender (see [0084]), to determine optimal medication types, dosages, and schedules. [0062] aspects of system enable data for a specific patient to be compared relative to data for a group and/or subgroup of patients including age, sex. The system enables comparisons and identifications of variances on an individual basis, group basis, daily basis, nocturnal basis, day/night basis, based on when people eat and/or exercise and/or when people are exposed to different environmental conditions, such as sunlight.); and 
a mobile communication device having a software program (See Bonutti [0246] aspects of the disclosed system can be provided via application programs. This is understood to include the functions provided by the smartphone in [0060].), the software program receiving a transmission of the medicine administration event from the remote data storage device at a schedule (See Bonutti [0065] the can give direct feedback to the users/patients themselves on when, where, and how to complete various activities to obtain an optimal effect. This is understood to include the medication recommendations determined in [0063] and [0064].).



	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al. (U.S. 2019/0065970), hereinafter “Bonutti”, in view of Omaboe (U.S. 2005/0108052), hereinafter “Omaboe”.

Regarding claim 15, Bonutti discloses the method of claim 1 as discussed above. Bonutti further discloses a method, wherein:
the medicine comprises medications, herbs, pills, syrups, IV's, … , and Western medicine (See Bonutti [0056] the system allows for medication administration including oral (i.e. pills and syrups), intravenous (i.e. IV’s), epidural, inhaled, nasal, transcutaneous, and the like. Examiner notes that “Western medicine” is defined as a system in which medical doctors and other healthcare professionals (such as nurses, pharmacists, and therapists) treat symptoms and diseases using drugs, radiation, or surgery. Therefore, the use of the medicines listed in [00560 is reasonably understood to be connected to “Western medicine.”).
Bonutti does not disclose: 
the medicine comprises Chinese medicine.
Omaboe teaches:
the medicine comprises Chinese medicine (See Omaboe [0035] the system can use artificial intelligence to recommend Chinese medicine prescriptions based on patient records.).
The system of Omaboe is applicable to the disclosure of Bonutti as they both share characteristics and capabilities, namely, they are directed to using artificial intelligence techniques to recommend patient treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonutti to include recommendations for Chinese medicine as taught by Omaboe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bonutti in order to provide a holistic plan that includes Chinese medicine (see Omaboe [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626